Nunez, J. P. (dissenting).
I dissent and would affirm. Justice Korn properly dismissed the complaint for lack of jurisdiction. This defamation action is specifically excluded from the long-arm statute which was not meant to confer jurisdiction to our courts in actions by a nonresident against a nonresident.
Kupferman, McNally and Eager, JJ., concur with Tilzer, J.; Nunez, J. P., dissents in an opinion.
Order and judgment (one paper), Supreme Court, New York County, entered on July 23, 1971, so far as appealed from, reversed, on the law, to the extent of denying the cross motion and reinstating the complaint as against defendant Irving. Defendant Irving is permitted to serve an answer within 10 days after service upon him by plaintiff of a copy of the order herein, with notice of entry thereon. Appellant shall recover of respondent $50 costs and disbursements of this appeal.